Citation Nr: 1137035	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart murmur and/or irregular heart beat.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to August 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied reopening of the Veteran's claim.  

In April 2011, the Veteran testified in a video conference hearing in front of the undersigned Acting Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Here, the Veteran has submitted a morning report that was not previously of record and was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Therefore, the claim must be reconsidered.  

The Board notes that at the hearing, the Veteran testified that he was only asserting that a heart murmur and irregular heart beat began in service, not coronary artery disease.  Hence, the Board has phrased the issue accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A morning report establishes that the Veteran was placed on restriction during his military service.  

2. There is competent and credible lay evidence that the Veteran has an irregular heart beat that began in service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an irregular heart beat was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the claim for service connection, which is the full benefit sought on appeal.  Accordingly, the duty to notify or the duty to assist will not be further discussed.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as coronary artery disease, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted in the Introduction above, Veteran submitted a Morning Report dated in April 23, 1945 showing that he was on restriction in service.  Further, the Veteran testified that he began to have heart problems in service - specifically a heart murmur and/or irregular heart beat, was treated for these problems in service, and was discharged because of these conditions.  His statements have remained consistent over the years and his service treatment records are not available.  It is not likely that any additional records will be located.  

It is acknowledged that the Veteran is competent to provide evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It also is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, ultimately is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements that he was treated for an irregular heart beat in service are credible.  

The closest clinical evidence indicating an irregular heart beat post-service is dated in November 1953.  A murmur was not mentioned.  Upon VA examination in December 1963, the Veteran was noted to have a history of tachycardia.  Clinical evaluation showed that there were no murmurs or gallops.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had an irregular heart beat that was manifest in service.  Hence, service connection for an irregular heart beat is warranted and the Board is limiting the grant to this disability alone.  The December 1963 record clearly showed no evidence of a murmur.  Therefore, even assuming a murmur was detected in service, the Board finds that continuity of symptomatology has not been sufficiently shown in light of the negative findings in December 1963.  Moreover, there is no clinical evidence denoting coronary artery disease within one year of the Veteran's discharge from service.  The Veteran testified that he was not claiming service connection for coronary artery disease and he is not competent to diagnose himself with that disease in order to establish service connection based continuity of symptomatology through lay evidence alone.  See Buchanan, supra.  Hence, coronary artery disease is not included in this grant of benefits and this aspect of his heart disability should be excluded when assigning an appropriate rating.  


ORDER

Service connection for an irregular heart beat is granted.  



______________________________________________
SUSAN J. JANEC 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


